       Case 2:17-cr-00221-JAD-EJY Document 246 Filed 09/29/20 Page 1 of 2



 1 Maysoun Fletcher, Esq.
   Nevada Bar No. 10041
 2 The Fletcher Firm, P.C.
   5510 South Fort Apache Rd.
 3 Las Vegas, Nevada 89148
   Telephone: (702) 835-1542
 4 Facsimile: (702) 835-1559
   maf@fletcherfirmlaw.com
 5 Attorney for Defendant,
   ERICA CALDWELL
 6
                                 UNITED STATES DISTRICT COURT
 7
                                        DISTRICT OF NEVADA
 8
   UNITED STATES OF AMERICA,                          CASE NO.: 2:17-cr-00221-JAD-GWF
 9 Plaintiff,
                                                      AMENDED STIPULATION TO PERMIT OUT
10 vs.                                                OF STATE TRAVEL
11 ERICA CALDWELL
             Defendants.
12

13              AMENDED STIPULATION TO PERMIT OUT OF STATE TRAVEL
14
            IT IS HEREBY STIPULATED AND AGREED by and between Christopher Burton,
15
     Assistant United States Attorney, Counsel for UNITED STATES OF AMERICA, and Maysoun
16
     Fletcher, Esq., Counsel for Defendant ERICA CALDWELL, that Ms. Caldwell be permitted to
17

18 travel to visit her ill grandmother in California the weekend of November 12 – November 15 .
                                                                               th            th



19 Ms. Caldwell is unable to travel on the original dates requested in the parties’ Stipulation [ECF No.
20 243], October 23rd-25th, 2020, due to employment training she is receiving. Counsel for the

21
     Defendant and the United States have consulted with Ms. Caldwell’s Pre-Trial Services Officer,
22
     Jessie Moorehead, who has no objection to Ms. Caldwell’s requested travel.
23
            DATED: September 29, 2020.
24

25
      /s/ Christopher Burton                     ___/s/ Maysoun Fletcher______
26 Christopher Burton, Esq.                      Maysoun Fletcher, Esq.
   Assistant United States Attorney              5510 South Fort Apache Road
27 501 Las Vegas Boulevard South #500            Las Vegas, Nevada 89148
   Las Vegas, Nevada 89101                       Attorney for Defendant, Erica Caldwell
28
      Case 2:17-cr-00221-JAD-EJY Document 246 Filed 09/29/20 Page 2 of 2



 1                                                 ORDER

 2          IT IS HEREBY ORDERED that Ms. Erica Caldwell is permitted to travel to California
 3 November 12, 2020 – November 15, 2020 to visit her grandmother and that Ms. Caldwell must

 4 provide her travel itinerary to Pre-Trial Services prior to her travel.
          IT IS SO ORDERED.
 5

 6          DATED this 29th day of September, 2020.

 7                                                                _______________________________
                                                                  U.S. MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                       2
